United States Court of Appeals
                  For the First Circuit
No. 15-1900

                UNITED STATES OF AMERICA,
                        Appellant,

                            v.

              ÁNGEL GABRIEL FERNÁNDEZ-JORGE,
                   Defendant, Appellee.


No. 15-1975
                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

                    BRIAN PÉREZ-TORRES,
                  Defendant, Appellant.
                   ____________________

No. 15-2001

                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

               JOSÉ A. DE LA CRUZ-VÁZQUEZ,
                  Defendant, Appellant.
                   ____________________

No. 15-2104

                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

                     EDWIN OTERO-DÍAZ,
                  Defendant, Appellant.
                   ____________________
No. 15-2168

                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

                      ISAÍAS MENDOZA-ORTEGA,
                       Defendant, Appellant.
                        ____________________
No. 15-2244

                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

                       EDWIN OTERO-MÁRQUEZ,
                      Defendant, Appellant.


                           ERRATA SHEET


     The opinion of this Court, issued on June 26, 2018, is amended
as follows:

     On page 18, footnote 8, line 2, insert "were located" after
     "tunnel"